Title: From Thomas Jefferson to Michael Krafft, 21 December 1804
From: Jefferson, Thomas
To: Krafft, Michael


                  
                     Washington Dec. 21. 04.
                  
                  Th: Jefferson presents his compliments to Mr Krafft and his thanks for the volume on distilling which he has been so kind as to send him. he owes him particular acknolegements for the obliging terms in his dedication: but is sensible that the book possesses, in it’s own merits, the best of all titles to the public esteem.
               